Citation Nr: 0104655	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-21 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE


Entitlement to an effective date prior to March 29, 1991 for 
the grant of compensation for left eye uveitis under the 
provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a November 1998 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO granted compensation and a 10 percent evaluation 
for left eye uveitis under the provisions of 38 U.S.C.A. § 
1151.  An effective date of May 12, 1991 was assigned, with 
which the veteran disagreed.

In a January 2000 Supplemental Statement of the Case/RO 
hearing officer decision, the RO assigned an effective date 
of March 29, 1991, the date of the veteran's original claim 
for the grant of compensation under the provisions of 
38 U.S.C.A. § 1151.  

In November 1999, the veteran filed a claim for an increased 
evaluation for left eye uveitis.  An evaluation in excess of 
10 percent was denied in a November 1999 RO rating action.  A 
statement submitted by the veteran in July 2000 appears to 
constitute a Notice of Disagreement as to that issue.  
Accordingly, this matter will be addressed in the REMAND 
portion of this decision.

It also appears that in July 2000 the veteran raised the 
issue of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for headaches as a result of eye surgery 
performed by VA.  That matter has not been addressed by the 
RO, and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In November 1987, the veteran underwent cataract surgery 
of the left eye and intraocular lens implant at a VA 
facility.  The evidence indicates that the veteran sustained 
a left eye disability, uveitis, as a result.

2.  On March 29, 1991, the veteran filed a claim of 
entitlement to compensation for a left eye disability under 
the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for left eye uveitis was granted by VA rating 
action in November 1998; an effective date of May 12, 1991 
was assigned.

4.  Ultimately, the award of compensation for left eye 
uveitis under the provisions of 38 U.S.C.A. § 1151 was 
granted by the RO effective from March 29, 1991, the date of 
receipt of the claim.

5.  A claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a left eye disability 
was not received within one year following the November 1987 
surgery (the date injury or aggravation was suffered), and 
neither a formal or informal claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 was filed prior to March 29, 
1991.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
March 29, 1991 for the grant of compensation for left eye 
uveitis under the provisions of 38 U.S.C.A. § 1151 have not 
been met.  An earlier effective date is not warranted.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(i) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an effective date prior to March 
29, 1991 should be assigned for the grant of compensation for 
left eye uveitis under the provisions of 38 U.S.C.A. § 1151.  
He maintains that the effective date should be November 1987, 
the date of cataract surgery which the veteran believes 
resulted in his left eye disability. 

Factual Background

VA medical records show that in late November 1987, the 
veteran underwent  cataract extraction of the left eye, 
status post phacoemulsification and intraocular lens implant.  
The history indicated that the veteran experienced gradually 
decreased visual acuity of both eyes over the previous two to 
three months.  A cataract extraction of the left eye was 
performed on November 30, 1987 without complications.  It was 
noted that he was doing well upon discharge and was scheduled 
to be seen for a follow-up a week later.  

VA medical records show that in July 1990, the veteran was 
seen due to a papule on the left eye.  Complaints of a one 
month history of photophobia were made in September 1990.  A 
December 1990 record documents a history of recurrent iritis 
of left eye.  Assessments of anisometropia of the left eye, 
cataract of the right eye and ptosis of the left eye 
following surgery were made.   

On March 26, 1991, the RO received a claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
an eye disability claimed by the veteran to have resulted 
from cataract surgery of the left eye and placement of a lens 
implant performed by the VA Medical Center (VAMC) in 
Sepulveda, California.

By rating action of September 1991, the RO denied entitlement 
to compensation under the provisions of 38 U.S.C.A. § 351 
(currently 38 U.S.C.A. § 1151) for a left eye injury.  The 
veteran filed a timely Notice of Disagreement with that 
decision. 

In December 11, 1991, the veteran underwent elective surgery 
on both of his eyelids, bilateral muellerectomy, for 
treatment of bilateral ptosis.  It was noted that the veteran 
tolerated the procedure well and that there were no 
complications.  However, approximately 2 hours after the 
surgery, the veteran began feeling diaphoretic, weak and 
nauseous.  The medical report indicates that a few hours 
later the veteran had another similar episode.  The initial 
assessment was a possibility that this could be an ischemic 
event affecting the conduction system of the heart due to the 
stress of the surgery.  Alternately, it was thought that the 
episode could represent excessive vagal tone.  The veteran 
was admitted to the coronary care unit and was observed 
overnight.  A cardiac work-up was performed which failed to 
revealed any significant wall motion abnormalities and 
appeared to have a normal EF.  After being medical stable for 
two days, the veteran was discharged home on December 14, 
1991 in stable condition.

In January 1995, the veteran was notified by the RO that 
pending a change in regulations affecting claims of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151, a decision on his claim would be delayed.  
A statement of the case in which the claim was denied was 
issued in February 1995 and the claim was also denied in an 
August 1995 rating action.  

In a private medical statement dated in January 1996, a 
doctor noted that the veteran had undergone cataract 
extraction with intraocular lens implantation of the left eye 
and ptosis repair.  The doctor stated that the veteran also 
suffered from dry eyes and had left eye astigmatism.

Upon VA examination of the eyes conducted in July 1996, the 
veteran complained of double and triple vision in the left 
eye, itching and dry eyes.  The findings revealed no diplopia 
and significantly decreased vision of the left eye of unknown 
cause.  

A private medical evaluation dated in December 1996 resulted 
in diagnoses of pseudophakia and anisometropia.  During a 
second evaluation conducted by the same doctor, the veteran 
complained of a dull aching pain and photophobia of the left 
eye.  Assessments of: bilateral pseudophakia and 
complicated/malpositioned intra-ocular lens of the left eye; 
chronic anterior uveitis of the left eye (very likely 
secondary to cataract surgery); and anisometropia, unable to 
correct with lenses and from history cannot tolerate contact 
lenses, were made.

In October 1998 following a review of the pertinent medical 
records, a VA doctor opined that it was at least as likely as 
not that the veteran's left eye uveitis was secondary to the 
1987 cataract surgery, and more specifically that it was 
related to the intraocular lens implant which followed the 
removal of the cataract in the left eye.  The doctor also 
opined that the 1991 ptosis surgery was not in any way 
related the veteran's eye disorder.

By rating action of November 1998, the RO granted entitlement 
to compensation for left eye uveitis under the provisions of 
38 U.S.C.A. § 1151, for which a 10 percent evaluation was 
assigned,  effective from May 12, 1991.  

In December 1998, the veteran indicated that it was his 
understanding the grant of entitlement to compensation for 
left eye uveitis under the provisions of 38 U.S.C.A. § 1151 
would be effective from the date of the 1987 operation in 
which the wrong implant was placed in his left eye.  In 
effect, the veteran filed a claim of entitlement to an 
earlier effective date. 

In March 1999, the RO denied entitlement to an effective date 
prior to May 12, 1991 for the grant of compensation under the 
provisions of 38 U.S.C.A. § 1151.  The RO reasoned that 
although the veteran had filed the claim on March 29, 1991, 
evidence which included a competent medical opinion that the 
veteran's claimed injury occurred was not presented until May 
12, 1991.

In a January 2000 Supplemental Statement of the Case/RO 
hearing officer decision, the RO assigned an effective date 
of March 29, 1991, the date of the original claim, for the 
grant of compensation under the provisions of 38 U.S.C.A. 
§ 1151.  The RO explained this retroactive adjustment of the 
effective date by pointing out that the veteran had filed his 
claim of entailment to compensation under the provisions of 
38 U.S.C.A. § 1151 on March 29, 1991.  

Applicable law and Regulations

38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected.

Historically, the implementing regulation which was in effect 
in 1991, 38 C.F.R. § 3.358(c)(3) (1991), required fault or 
accident on the part of VA.  In Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), the United States Court of Appeals for 
Veterans Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3) 
(1991), a section of the regulation implementing 38 U.S.C. § 
1151 (formerly § 351), on the grounds that that section of 
the regulation, which included an element of fault, did not 
properly implement the statute.  The decision was affirmed by 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Gardner v. Brown, 5 F.3rd 1456 (Fed. 
Cir. 1993).

That decision was, likewise, appealed, and in Brown v. 
Gardner, 513 U.S. 115, 115 S.Ct. 552 (1994), the United 
States Supreme Court held that VA's interpretation of 38 
U.S.C. § 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was unduly narrow.  The Supreme Court found that 
the statutory language of 38 U.S.C.A. § 1151 simply required 
a causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  

The Supreme Court further found that following the Brown v. 
Gardner decision, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  

Effective dates

Applicable regulations provide that, generally, the effective 
date of an award of compensation based on an original claim, 
a claim reopened after a final disallowance or a claim for 
increase shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 C.F.R. § 
3.400.  The effective date of compensation for disability due 
to VA hospital, medical or surgical treatment (such as claims 
brought under the provisions of 38 U.S.C.A. § 1151) shall be 
the date injury or aggravation was suffered, if the claim was 
received within one year after that date; otherwise, the 
effective date shall be the date of receipt of the claim.  
38 C.F.R. § 3.400(i).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  38 C.F.R. § 3.155 (2000).  
Such informal claim must identify the benefit sought.  Id.

Analysis

The currently assigned effective date for the award of 
compensation for uveitis of the left eye under the provisions 
of 38 U.S.C.A. § 1151, March 29, 1991, is premised upon a 
finding that the veteran's claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 was 
initially filed on this date. 

The veteran has argued that an effective date prior to March 
29, 1991 is warranted for the award of compensation for left 
eye uveitis under the provisions of 38 U.S.C.A. § 1151.  
Specifically, it has been argued that an effective date of 
November 1987 should be assigned because that was when he 
underwent cataract surgery and intraocular lens implant which 
resulted in his left eye disability.

As provided under 38 C.F.R. § 3.400(i), the effective date of 
compensation for disability due to VA hospital, medical or 
surgical treatment (such as claims brought under the 
provisions of 38 U.S.C.A. § 1151) may be the date injury or 
aggravation was suffered, if the claim was received within 
one year after that date.  

In this case, the medical evidence shows that the veteran was 
hospitalized by the VA in November 1987 at which time he 
underwent excision of a cataract of the left eye and 
implementation of an intra-ocular lens.  The evidence 
reflects that left eye uveitis resulted from that surgery.  
However, a claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a left eye injury was not filed until 
March 29, 1991, more than three years following the VA 
treatment which resulted in the veteran's left eye 
disability.  Therefore, under the provisions of 38 C.F.R. § 
3.400(i), the effective date of entitlement to compensation 
under the provisions of 38 U.S.C.A. 1151 is March 29, 1991, 
the date of receipt of the claim, which is the effective date 
which is currently assigned by the RO.

There is no evidence which reflects that a formal claim for 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 was filed prior to March 29, 1991, and the 
veteran does no so contend.  Accordingly, the Board is 
required to evaluate the evidence to determine whether an 
informal claim for compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 was filed prior to March 1991.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris. Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155(a).

There is no evidence in the record, prior to the formal claim 
received by the RO on March 29, 1991, that indicates any 
intent on the part of the veteran to apply for benefits or in 
any way specifically identifies "the benefit sought," (i.e., 
compensation under the provisions of 38 U.S.C.A. § 1151), as 
required by § 3.155(a).  See Dunson v. Brown, 4 Vet. App. 327 
(1993).  In Brannon v. West, 12 Vet. App. 32 (1998), the 
Court observed that while the Board must interpret an 
appellant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the appellant.  The 
Court has held that an appellant must have asserted the claim 
expressly or impliedly.  See Isenbart v. Brown, 7 Vet. App. 
537, 540-41 (1995).  Thus, the Board is unable to identify an 
statement or other evidence prior to March 29, 1991, the 
currently assigned effective date, which meets the regulatory 
requirements of an informal claim for benefits under the 
provisions of 38 C.F.R. § 3.155.  Moreover, the veteran has 
identified none.

The Board has also considered the provisions of 38 C.F.R. § 
3.157, but finds them inapplicable in this case inasmuch as 
the matter at issue does not involve a claim for increase or 
to reopen. 

In essence, the veteran appears to be contending that because 
he has experienced eye problems since the November 1987 VA 
surgery, he should be compensated therefor from that date.  
To some extent, it appears that the veteran is raising what 
amounts to a theory of relief couched in equity.  However, 
the Board is bound by the law in such matters and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990).

In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, an 
effective date prior to March 29, 1991 is denied.


ORDER

An effective date earlier than March 29, 1991 for a grant of 
compensation for left eye uveitis under the provisions of 38 
U.S.C.A. § 1151 is denied.


REMAND

As noted in the Introduction, in November 1999 the veteran 
filed a claim for an increased evaluation for left eye 
uveitis (granted under 38 U.S.C.A. § 1151).  An evaluation in 
excess of 10 percent was denied for this disability by the RO 
in a November 1999 rating action.  A statement submitted by 
the veteran in July 2000 appears to constitute a Notice of 
Disagreement as to that issue.  The filing of a notice of 
disagreement initiates the appeal process.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).

It does not appear that the RO has yet had an opportunity to 
issue a Statement of the Case as to this issue.  Under the 
Court's jurisprudence, the Board is obligated to remand this 
issue.  See Godfrey, supra; see also Manlicon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issue of entitlement 
to an  increased evaluation for left eye 
uveitis (granted under the provisions of 
38 U.S.C.A. § 1151).  The veteran and his 
representative should be provided with 
copies of the Statement of the Case and 
advised of the time period in which to 
perfect the appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 


